Citation Nr: 1644719	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-25 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Whether the termination of nonservice-connected disability pension benefits due to excessive annual countable income, effective April 01, 2009, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Air Force from January 1972 to September 1972 and from October 1973 to June 1977.  The Veteran received the National Defense Service Medal, among other decorations.  

This case comes before the Board of Veterans' Appeals (the Board) from an August 2013 letter decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in October 2015.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claim in December 2015 for additional development.  Unfortunately for the reasons discussed below, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its December 2015 remand, the Board observed that the Veteran's monthly income was unclear due to several discrepancies in the Veteran's employment history and reported income, as well as the Veteran's allegations of being the victim of identity fraud.  The Board remanded the Veteran's claim for clarification and further development.

To that end, the Board directed the AOJ to request the Veteran submit any documentation related to criminal complaints he filed regarding the reported identity fraud; obtain records from the Social Security Administration (SSA) regarding benefits paid to the Veteran and any records relating to a fraud investigation; to contact the Minnesota Department of Revenue and any other pertinent agency for documents relating to the identity fraud; to provide the Veteran with additional VA Forms 21-0517-1, Improved Pension Eligibility Verification Report, for him to identify all countable income received for each 12-month period from March 2009 to present; to recalculate the Veteran's countable income for each year from March 2009 to present; and to readjudicate the Veteran's claim.

On remand, the AOJ mailed the Veteran a letter on December 8, 2015, requesting that he provide any documents in his possession regarding the criminal complaints he filed, and that he complete the enclosed VA Form 21-0517-1 as directed in the remand.  The letter was sent to an address in Belle Plaine.  Documents received by VA on December 2, 2015 and associated with the claims file on December 11, 2015 indicate the Veteran had moved to a new address in Faribault, which he provided to VA.  Unrelated correspondence sent to the Veteran by the AOJ on January 19, 2016 shows VA was aware of his new address.  However, a March 7, 2016 Deferred Rating Decision stated that the Veteran had not responded to the December 8, 2015 letter but to continue developing the Veteran's appeal.  It does not appear the AOJ sent the request for evidence or the VA Form 21-0517-1 to the Veteran's new address.  As the Veteran did not receive the letter requesting additional information regarding his alleged identity fraud and the completion of a VA Form 21-0517-1, which is crucial to adjudicating his claim, the AOJ did not substantially comply with the Board's remand directive in this regard.

Additionally, the AOJ obtained records from SSA relating to the Veteran's allegations of identity fraud, and received negative responses from the Lester Prairie Police Department, the Office of the Minnesota Attorney General, and the Minnesota Department of Revenue.  The March 2016 negative response from the Lester Prairie Police Department indicated the department had no records of an investigation pertaining to the Veteran during the past five years.  However, a printout submitted by the Veteran on December 16, 2013 shows that he had filed a criminal complaint pertaining to fraud in June 2011, but noted "no crime in LP info forwarded."  The June 2011 printout suggests the Veteran's allegation of identity fraud may have been investigated by another agency.  Indeed, the April 2016 response from the Minnesota Office of the Attorney General stated that county sheriffs were delegated the authority to investigate criminal matters and that the Attorney General Office had no such documents responsive to the AOJ's request.  On remand, the Veteran's assistance should be solicited in determining which law enforcement agency, if any, carried out an investigation into the Veteran's alleged identity theft, and records from any so identified agencies should be requested and obtained.

The April 2016 negative response from the Minnesota Department of Revenue instructed the AOJ to submit a signed consent form from the Veteran or obtain the relevant information from the Internal Revenue Service (IRS).  In May 2016 the AOJ sent the Veteran a letter to his address of record asking that he complete the Form REV185 to authorize the release of the relevant records to VA; however, the Veteran did not respond.  Given that the Board is remanding this matter for compliance with other directives, the Veteran should be provided an additional opportunity to complete the Form REV185.  As the Board stressed in its prior remand, the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Lastly, the record contains references to the existence of an income verification match (IVM) folder.  See November 13, 2013 Informal Conference Report, noting that the Veteran's IVM folder was not locatable at this time.  Given the discrepancies in the record regarding the Veteran's employment and income in 2009, the IVM folder would be helpful in reaching a determination on the Veteran's claim.  The AOJ should determine whether an IVM folder for the Veteran exists, and if so, obtain it and associate it with the record.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Determine whether an IVM folder exists for the Veteran, and if so, forward it to the Board for review.

2.  With the assistance of the Veteran, identify and contact any other law enforcement agency that may have been involved in the investigation into his reported identity fraud, and request any documentation relating to the investigation.

If any signed authorization is required from the Veteran before obtaining such documentation, provide the Veteran with the required form(s) and request that he submit signed copies so the evidence may be obtained.  Verify that the forms are properly completed so any outstanding evidence may be obtained.

3.  Provide the Veteran a Form REV185 and ask that he complete the form to authorize the release of the relevant records to VA by the Minnesota Department of Revenue.

Also provide the Veteran with the opportunity to complete an additional VA Form 21-0517-1, Improved Pension Eligibility Verification Report.  The Veteran should identify all income, as well as expenses or exclusions from his countable income for VA purposes, including medical expenses, for each annualized 12-month period from March 2009 to the present.  If any medical expense is a reoccurring expense, that fact should be noted.  

Additionally, ask the Veteran to furnish documentary evidence of the existence of each such expense or exclusion and the payment of each and every expense, through copies of bills, invoices, cancelled checks, credit card receipts, etc.

4.  After performing the above development, recalculate in writing the Veteran's countable income for each year from March 2009 to the present, and ascertain whether any verified expense or exclusion during each 12-month annualized period from March 2009 to the present reduces the Veteran's countable income for VA purposes for any such 12-month period.  In calculating the Veteran's countable income, the AOJ should detail the methodology used to do so and note if each verified expense is a one-time expense or recurring expense.  See 38 C.F.R. §§ 3.660, 3.661 (2015).

5.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an updated SSOC, and given an opportunity to respond, before the case is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




